DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
See Publication US 2022090831 for paragraphing.

Response to Amendment
The amendment filed July 12, 2022 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

Such claim limitation(s) is/are: pressure reduction device in claims 15 and 18-20, which is according to ¶ 26, the “pressure reduction devices 88 may be at least one of a variety of devices configured to reduce pressure that includes, but is not limited to, capillary tubes, expansion valves, orifice restrictors, needle valves and/or a combination thereof.”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHUOCHEN SHI (US 20190195543, hereinafter SHI) in view of YUJI TSUCHIYA (JP H09113096, hereinafter TSUCHIYA) and PARK (US 20220290900, hereinafter PARK)).
Regarding claim 1, SHI discloses:
An appliance, comprising:
a refrigeration compartment (24) defined by a plurality of interior walls (which form inner liner 34);
a freezer compartment (22) proximate to the refrigeration compartment;
a compressor (86) positioned proximate to at least one of the refrigeration compartment and the freezer compartment;
a first evaporator (150) operably coupled to the compressor;
a suction line (96a) conveying refrigerant from the first evaporator toward the compressor, the suction line having a suction line looping portion (see FIG. 12 illustration below); and
a capillary tube (98) operably coupled to the first evaporator and configured to convey refrigerant to the evaporator and configured to convey refrigerant to the evaporator, ….




    PNG
    media_image1.png
    825
    1210
    media_image1.png
    Greyscale

SHI is silent regarding: a suction line conveying refrigerant from the first evaporator toward the compressor, the suction line having a suction line looping portion that generally defines an inner suction line loop and an outer suction line loop.
Regarding claim 1, TSUCHIYA teaches:
a suction line (11; FIG. 5) conveying refrigerant from the first evaporator toward the compressor (represented by 5), the suction line having a suction line looping portion that generally defines an inner suction line loop (FIG. 5) and an outer suction line loop (FIG. 5); and
a capillary tube (7; FIG. 5) operably coupled to the first evaporator (represented by 9) and configured to convey refrigerant to the evaporator, the capillary tube thermally contacting (via 8 and ¶ 3, the two loops are embedded within the insulation which transmits heat between them.) the suction line looping portion (11; FIG. 5), such that heat from the capillary tube is transferred to the suction line.
TSUCHIYA (¶ 13) employs a spiral suction loop to improve refrigeration cycle efficiency.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine SHI with the teachings of TSUCHIYA to employ a spiral suction loop to improve refrigeration cycle efficiency.
SHI is silent regarding the capillary tube contacting the suction line, such that heat from the capillary tube is transferred to the suction line.
Regarding claim 1, PARK teaches: a refrigeration system having
the capillary tube (FIG. 8; 140) contacting (¶ 160, heat exchange may be performed in such a manner that the capillary tube and the compressor suction pipe come into contact with each other or are adjacent to each other) the suction line (170), such that heat from the capillary tube is transferred to the suction line.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine SHI with the teachings of PARK to such that (¶ 160) heat exchange may be performed in such a manner that the capillary tube and the compressor suction pipe come into contact with each other to provide the benefit of enhanced heat transfer.

Regarding claim 4, SHI as modified teaches the limitations of claim 1. SHI additionally teaches:
a top (FIG. 2); and
a bottom (FIG. 2) opposite the top, wherein the refrigeration compartment (24) is nearer than the freezer compartment (22) to the top (FIG. 2).

Regarding claim 5, SHI as modified teaches the limitations of claim 4. TSUCHIYA additionally teaches: that the suction line looping is below the first evaporator and therefor lacks the second distance being greater than the first distance as claimed. However, it has been held that an “obvious to try” rationale when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be established:
(1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem;
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem;
(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (see MPEP § 2143(I)(E)).
In the instant case, and as per (1), it should be noted that refrigerators are known to have the evaporators and suction lines are located at some elevation within the refrigerator relative to each other, with the problem or need being where to locate the evaporators and suction lines within the refrigerator. As per (2), based on the above, one of ordinary skill in the art would recognize that there are only three potential vertical solutions to for locating the suction line looping in relation to the first evaporator: a) the first distance is greater, b) the second distance greater, and c) the distances are equal. As per (3), one of ordinary skill in the art would recognize that any of the vertical relationships would yield predictable results, since changing the relative location would not change the principles of operation of the prior art, nor would it render the prior art inoperable for its intended purpose. As per (4), one of ordinary skill in the art would recognize that placing the suction line looping portion closer to the refrigerator’s top than the evaporator (is not a product of innovation but of ordinary skill and is obvious).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have placed the suction line looping portion closer to the refrigerator’s top than the evaporator, as a matter of trying a finite number of predictable solutions, in order to allow satisfying alternative design installation constraints, without yielding unpredictable results.

Regarding claim 6, SHI as modified teaches the limitations of claim 5. SHI additionally teaches:
a second evaporator (freezer evaporator 82) operably coupled to the compressor and positioned proximate to the freezer compartment a third distance (FIG. 2) from the top, wherein the third distance is greater than the second distance.

Regarding claim 7, SHI as modified teaches the limitations of claim 1. TSUCHIYA additionally teaches:
a capillary tube looping portion (7; FIG. 5) that generally spirals in a progressively widening fashion (FIG. 5) to form an inner capillary tube loop (FIG. 5) and an outer capillary tube loop (FIG. 5), wherein the capillary tube looping portion thermally contacts (via 8 and ¶ 3, the two loops are embedded within the insulation which transmits heat between them) the suction line looping portion, such that heat is transferred from the capillary tube to the suction line.
PARK additionally teaches:
wherein the capillary tube (140) looping portion contacts (¶ 160, heat exchange may be performed in such a manner that the capillary tube and the compressor suction pipe come into contact with each other or are adjacent to each other) the suction line (170), such that heat is transferred from the capillary tube to the suction line.

Regarding claim 8, SHI discloses:
An appliance, comprising:
a compressor (86);
an evaporator (150) operably coupled to the compressor;
a suction line (96a) operably coupled to the evaporator and configured to convey refrigerant from the evaporator toward the compressor, the suction line having a suction line looping portion (see FIG. 12 illustration above); and
a capillary tube (98) operably coupled to the evaporator and configured to convey refrigerant to the evaporator ….
Regarding claim 8, SHI is silent regarding a suction line looping portion that generally spirals to form a plurality of suction line loops.
Regarding claim 8, TSUCHIYA teaches:
a suction line looping portion (11; FIG. 5) that generally spirals to form a plurality of suction line loops (FIG. 5); and
wherein the capillary tube (7; FIG. 5) thermally contacts (via 8 and ¶ 3, the two loops are embedded within the insulation which transmits heat between them.) the suction line looping portion, such that heat from the capillary tube is transferred to the suction line.
TSUCHIYA (¶ 13) employs a spiral suction loop to improve refrigeration cycle efficiency.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine SHI with the teachings of TSUCHIYA to employ a spiral suction loop to improve refrigeration cycle efficiency.
SHI is silent regarding the capillary tube contacts the suction line looping portion, such that heat from the capillary tube is transferred to the suction line.
Regarding claim 1, PARK teaches: a refrigeration system having
the capillary tube (140) contacting (¶ 160, heat exchange may be performed in such a manner that the capillary tube and the compressor suction pipe come into contact with each other or are adjacent to each other) the suction line (170), such that heat from the capillary tube is transferred to the suction line.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine SHI with the teachings of PARK to such that (¶ 160) heat exchange may be performed in such a manner that the capillary tube and the compressor suction pipe come into contact with each other to provide the benefit of enhanced heat transfer.

Regarding claim 9, SHI as modified teaches the limitations of claim 8. TSUCHIYA additionally teaches:
wherein the suction line looping portion generally spirals in a progressively widening fashion (11; FIG. 5) to form an inner suction line loop (11; FIG. 5) and an outer suction line loop (11; FIG. 5).

Regarding claim 10, SHI as modified teaches the limitations of claim 9. TSUCHIYA additionally teaches:
a capillary tube looping portion (7; FIG. 5) that generally spirals to form a plurality of capillary tube loops (7; FIG. 5), wherein the capillary tube looping portion contacts the suction line looping portion, such that heat is transferred (via 8 and ¶ 3, the two loops are embedded within the insulation which transmits heat between them) from the capillary tube to the suction line.
PARK additionally teaches:
a capillary tube (140) looping portion (FIG. 8, 140 loops) that generally spirals to form a plurality of capillary tube loops (FIG. 8, 140 loops), wherein the capillary tube looping portion contacts (¶ 160, heat exchange may be performed in such a manner that the capillary tube and the compressor suction pipe come into contact with each other or are adjacent to each other) the suction line (170), such that heat is transferred from the capillary tube to the suction line.

Regarding claim 11, SHI as modified teaches the limitations of claim 10. TSUCHIYA additionally teaches:
wherein the capillary tube looping portion (7; FIG. 5) generally spirals in a progressively widening fashion (FIG. 5) to form an inner capillary tube loop and an outer capillary tube loop.

Regarding claim 12, SHI as modified teaches the limitations of claim 8. SHI additionally teaches:
a top (FIG. 2);
a bottom (FIG. 2) opposite the top;
a freezer compartment (24) proximate to the bottom; and
a refrigeration compartment (22) nearer than the freezer compartment to the top.

Regarding claim 13, SHI as modified teaches the limitations of claim 12. TSUCHIYA additionally teaches: that the suction line looping is below the first evaporator and therefor lacks the second distance being greater than the first distance as claimed. However, it has been held that an “obvious to try” rationale when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be established:
(1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem;
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem;
(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (see MPEP § 2143(I)(E)).
In the instant case, and as per (1), it should be noted that refrigerators are known to have the evaporators and suction lines are located at some elevation within the refrigerator relative to each other. As per (2), based on the above, one of ordinary skill in the art would recognize that there are only three potential vertical solutions to for locating the suction line looping in relation to the first evaporator: a) the first distance is greater, b) the second distance greater, and c) the distances are equal. As per (3), one of ordinary skill in the art would recognize that any of the vertical relationships would yield predictable results, since changing the relative location would not change the principles of operation of the prior art, nor would it render the prior art inoperable for its intended purpose. As per (4), one of ordinary skill in the art would recognize that placing the suction line looping portion closer to the refrigerator’s top than the evaporator (is not a product of innovation but of ordinary skill and is obvious).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have placed the suction line looping portion closer to the refrigerator’s top than the evaporator, as a matter of trying a finite number of predictable solutions, in order to allow satisfying alternative design installation constraints, without yielding unpredictable results.

Regarding claim 14, SHI as modified teaches the limitations of claim 12. SHI additionally teaches:
wherein the suction line looping portion (see FIG. 12 illustration above) is positioned between the top and the freezer compartment (22) and is adjacent to the refrigeration compartment (24; FIGS. 2 and 13 shows 96 adjacent to refrigeration compartment 24 and between the refrigerator’s top and freezer compartment 22).

Regarding claim 15, SHI discloses:
An appliance, comprising:
a compressor (86);
an evaporator (150) operably coupled to the compressor;
a suction line (96a) operably coupled to the evaporator and configured to convey refrigerant from the evaporator toward the compressor, the suction line having a suction line looping portion (see FIG. 12 illustration above) that extends to form at least one suction line loop (see FIG. 12 illustration above); and
a pressure reduction device (98)….
SHI is silent regarding a pressure reduction device that contacts to the suction line looping portion, such that heat from the pressure reduction device is transferred to the suction line.
Regarding claim 15, TSUCHIYA teaches:
a pressure reduction device (7; FIG. 5) that thermally contacts the suction line looping portion (11; FIG. 5), such that heat from the pressure reduction device is transferred (via 8 and ¶ 3, the two loops are embedded within the insulation which transmits heat between them.) to the suction line.
TSUCHIYA employs attachments 8 and insulation to connect the suction line and capillary tubes from moving and to inhibit their heat from adversely affecting the refrigeration compartment.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine SHI with the teachings of TSUCHIYA to employ connect the suction line and capillary tubes together to keep them from moving, to transfer heat between them, and to inhibit their heat from adversely affecting the refrigerated compartments. TSUCHIYA employs circular suction loops as an alternative configuration than SHI’s “snaking” suction loops.
SHI is silent regarding a pressure reduction device that contacts to the suction line looping portion, such that heat from the pressure reduction device is transferred to the suction line.
Regarding claim 15, PARK teaches: a refrigeration system having
a pressure reduction device (FIG. 8; 140) that contacts (¶ 160, heat exchange may be performed in such a manner that the capillary tube and the compressor suction pipe come into contact with each other or are adjacent to each other) to the suction line (170), such that heat from the pressure reduction device is transferred to the suction line.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine SHI with the teachings of PARK to such that (¶ 160) heat exchange may be performed in such a manner that the capillary tube and the compressor suction pipe come into contact with each other to provide the benefit of enhanced heat transfer.

Regarding claim 16, SHI as modified teaches the limitations of claim 15. SHI additionally teaches:
wherein the suction line looping portion (see FIG. 12 illustration above) generally spirals to form a plurality of suction line loops (see FIG. 12 illustration above).

Regarding claim 17, SHI as modified teaches the limitations of claim 16. TSUCHIYA additionally teaches:
wherein the suction line looping portion (11; FIG. 5) generally spirals in a progressively widening fashion to form an inner suction line loop (FIG. 5) and an outer suction line loop (FIG. 5).
TSUCHIYA (¶ 13) employs a spiral suction loop to improve refrigeration cycle efficiency.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine SHI with the teachings of TSUCHIYA to employ a spiral suction loop to improve refrigeration cycle efficiency.

Regarding claim 18, SHI as modified teaches the limitations of claim 15. TSUCHIYA additionally teaches:
wherein the pressure reduction device comprises:
a capillary tube (7: FIG. 5) operably coupled to the evaporator (represented by 9) and configured to convey refrigerant to the evaporator, the capillary tube being configured to contact the suction line looping portion (11; FIG. 5), such that heat from the capillary tube is transferred (via 8 and ¶ 3, the two loops are embedded within the insulation which transmits heat between them) to the suction line.
PARK additionally teaches:
wherein the pressure reduction device (FIG. 8; 140) comprises:
a capillary tube (¶ 160, capillary tube 140) operably coupled to the evaporator (represented by 150) and configured to convey refrigerant to the evaporator, the capillary tube being configured to contact (¶ 160, heat exchange may be performed in such a manner that the capillary tube and the compressor suction pipe come into contact with each other or are adjacent to each other) the suction line (FIG. 8; 170), such that heat from the capillary tube is transferred to the suction line.


Regarding claim 19, SHI as modified teaches the limitations of claim 15. TSUCHIYA additionally teaches:
wherein the pressure reduction device comprises:
a capillary tube (7: FIG. 5) operably coupled to the evaporator (represented by 9) and configured to convey refrigerant to the evaporator, the capillary tube having a capillary tube looping portion (7: FIG. 5) that generally spirals to form a plurality of capillary tube loops (7: FIG. 5), wherein the capillary tube looping portion contacts the suction line looping portion, such that heat is transferred (via 8 and ¶ 3, the two loops are embedded within the insulation which transmits heat between them) from the capillary tube to the suction line (11; FIG. 5).
PARK additionally teaches:
wherein the pressure reduction device (FIG. 8; 140) comprises:
a capillary tube (¶ 160, capillary tube 140) operably coupled to the evaporator (represented by 150)and configured to convey refrigerant to the evaporator, the capillary tube having a capillary tube looping portion (FIG. 8, 140 loops) that generally spirals to form a plurality of capillary tube loops (FIG. 8, 140 loops), wherein the capillary tube looping portion contacts (¶ 160, heat exchange may be performed in such a manner that the capillary tube and the compressor suction pipe come into contact with each other or are adjacent to each other) the suction line looping portion, such that heat is transferred from the capillary tube to the suction line (170).

Regarding claim 20, SHI as modified teaches the limitations of claim 15. TSUCHIYA additionally teaches:
wherein the pressure reduction device comprises:
a capillary tube (7: FIG. 5) operably coupled to the evaporator and configured to convey refrigerant to the evaporator (represented by 9), the capillary tube having a capillary tube looping portion (7: FIG. 5) that generally spirals to form an inner capillary tube loop (7: FIG. 5) and an outer capillary tube loop (7: FIG. 5), wherein the capillary tube looping portion contacts the suction line looping portion (11: FIG. 5), such that heat is transferred (via 8 and ¶ 3, the two loops are embedded within the insulation which transmits heat between them) from the capillary tube to the suction line.


Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHI in view of TSUCHIYA, and PARK, in further view of WOOCHEOL KANG (US 20190011171, hereinafter KANG).
Regarding claim 2, SHI as modified teaches the limitations of claim 1. SHI as modified is silent regarding air circulation openings.
Regarding claim 2, KANG teaches:
wherein at least one of the plurality of interior walls (see FIG. 1 illustration below) is positioned between the refrigeration compartment (represented by 113) and the suction line looping portion (represented by 131’s outlet) and the at least one of the plurality of interior walls defines an air circulation opening (see FIG. 1 illustration below) disposed generally between the inner and outer suction line loops.
KANG (FIG. 1) employs air circulation openings between the evaporator and the refrigerating chamber to improve the refrigerating chamber’s cooling rate.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine SHI as modified with the teachings of KANG to employ air circulation openings between the evaporator and the refrigerating chamber to improve the refrigerating chamber’s cooling rate.
SHI teaches a top mounted refrigerator and KANG teaches a top mounted freezer, without unexpected results the rearrangement of the KANG refrigerator compartment to the top is obvious, see MPEP 2144.04(VI).

    PNG
    media_image2.png
    1042
    714
    media_image2.png
    Greyscale


Regarding claim 3, SHI as modified teaches the limitations of claim 1. TSUCHIYA additionally teaches suction line loops encircling the majority of a refrigerator compartment.
Regarding claim 3, SHI as modified is silent regarding air circulation openings.
Regarding claim 3, KANG teaches:
wherein at least one of the plurality of interior walls (see FIG. 1 illustration above) is positioned between the refrigeration compartment (represented by 113) and the suction line looping portion (131’s loops) and the at least one of the plurality of interior walls defines an air circulation opening (see FIG. 1 illustration above), wherein the suction line loop (represented by 131’s outlet) generally loops (see FIGS. 1 and 4) around the air circulation opening.
KANG (FIG. 1) employs suction line loops looping around the air circulation openings to improve the refrigerating chamber’s cooling rate.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine SHI as modified with the teachings of KANG to employ air circulation openings between the evaporator and the refrigerating chamber to improve the refrigerating chamber’s cooling rate.
TSUCHIYA teaches suction line loops encircling the majority of a refrigerator compartment. KANG teaches a suction line looping back and forth behind the majority of a freezer compartment. Without unexpected results the rearrangement of the TSUCHIYA encircling loops behind the KANG air circulation openings is obvious, see MPEP 2144.04(VI).

Response to Arguments
Applicant’s arguments filed July 12, 2022, with respect to the rejection(s) of claim(s) 1 and 4-20 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of SHI, TSUCHIYA, and PARK.

Regarding page 9, ¶ 2, Applicant Argues that Tsuchiya does not disclose that "two loops are bound" or that a capillary tube contacts a suction line looping portion.” In response, TSUCHIYA (¶ 3) teaches that “the suction pipe and the capillary tube are additionally provided and embedded in the foamed heat insulating material,” FIG. 5 shows the capillary tube loops 7 and suction pipe loops 11 circling each other and affixed via attachments 8a, thus the suction pipe and capillary tube are bound via being embedded in the foamed heat insulating material. While, PARK (¶ 160) teaches that heat exchange may be performed in such a manner that the capillary tube (140) and the compressor suction pipe (170) come into contact with each other or are adjacent to each other.

Regarding page 9, ¶ 2, Applicant Argues that Tsuchiya does not disclose a capillary tube contacting the suction line looping portion. In response, PARK (¶ 160) teaches that heat exchange may be performed in such a manner that the capillary tube (140) and the compressor suction pipe (170) come into contact with each other or are adjacent to each other.

Regarding page 10, ¶ 7, Applicant Argues that the Examiner fails to articulate "a recognized problem or need in the art..." as necessitated in element (1). In response, the problem or need is where to locate the evaporators and suction lines with respect to each other at some elevation within the refrigerator relative.

Regarding page 10, ¶ 8, Applicant Argues that Shi and Tsuchiya do not teach or suggest wherein the capillary tube contacts the suction line looping portion, as is generally recited in claim 8. In response, see arguments above.

Regarding page 11, ¶ 1, Applicant Argues that Shi and Tsuchiya fail to disclose or render obvious a pressure reduction device that contacts the suction line looping portion, as set forth in amended claim 15. In response, PARK (¶ 160) teaches that heat exchange may be performed in such a manner that the capillary tube (140) and the compressor suction pipe (170) come into contact with each other or are adjacent to each other.

Regarding page 11, ¶ 3, Applicant Argues that that Shi and Tsuchiya fail to disclose or render obvious the features set forth in claim 1. In response, see arguments above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

CONTACT (CONTACT, MERRIAM-WEBSTER) which evidences: that contact includes communication with and is not limited to physical contact.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEJEIR BROOKS whose telephone number is (313)446-6569. The examiner can normally be reached 8am-4pm EST, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEN TRAN can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.D.B./Examiner, Art Unit 3763


/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763